Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 20 May 1783
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     philadelphia may 20th 1783
                  
                  I am sorry to find that my promotion is likely to prove injurious to lnt Col. ternant—and it is with a view & wish to see every justice done to that officer that I now adress your Excellency—I think it useless to state here the case as his letter on that subject will I trust prove satisfactory—we both expected that my retaining the immediate Command of the legion, which I would never have given up for a promotion nor would quit at this time, would not hinder either the promotion of lnt Co. de ternant or his enjoying the amolument, of a lnt Colo. commandant & that Congress should readily remove without a formal application whatever disadavantage,  implication might appears to be Contained in their resolution of the 26 of march—but the negative opinion recently given by the hble the secretary at war on that subject—& the apprehension of a sudden dessolution of the legion obliged him to loge immediatly his petition with the secretary at war in order to obviate every inconveniency untill he should be able to procure your oppinion & support in the affair—I readily join with Lnt Colo. de ternant in beseeching your Excellency to patronize him in this Case as you have so generously done before.
                  his being placed in the situation of a lnt Colo. Commandant & obtaining a satisfactory Explanation of the resolution of the 26th of march would I find fully satisfy him—I could wish for my own part that the commission of Colo. might be given to him more Especially as it was lately granted to lnt Colo. Cambray of the Engineers a younger officer in service than lnt Colo. ternant & who was not employed since may 1780—upon a review of the services performed by lnt Colo. de ternant under your immediate Command and at several periods with the Southern army, I am in hopes your Excellency will judge him equally worthy of the Compliment—I have advised him to forward to head quarters the testimony he has of his services with the Southern army in order to obtain from your Excellency a proper Certificat which I know from my own experience to be more advantagious in europe than any Commission or official provision from Congress—I hope your Excellency will excuse if lnt Colo. de ternant do not go to head quarters in person as his little state of health could not permit him at present to undertake the journey.
                  I wished more than any thing to go myself & pay my respects to your Excellency—but I am waiting here for what change may take place every day, in respect to the legion, in order to have Justice done to the officers & more particularly the settlement of the affairs of those who intend to return to europe. I have the honor to be with the highest respect your Excellency the most obdt hbe srt
                  
                     Armand
                  
               